1    ROBERT W. FERGUSON
     Attorney General
2    NOAH GUZZO PURCELL, WSBA #43492
     Solicitor General
3    NATHAN K. BAYS, WSBA #43025
     KRISTIN BENESKI, WSBA #45478
4    ANDREW R.W. HUGHES, WSBA #49515
     CRISTINA SEPE, WSBA #53609
5      (application for admission forthcoming)
     Assistant Attorneys General
6    EMMA GRUNBERG, WSBA #54659
     TERA M. HEINTZ, WSBA #54921
7      (application for admission forthcoming)
     KARL D. SMITH, WSBA #41988
8      (application for admission forthcoming)
     Deputy Solicitors General
9    800 Fifth Avenue, Suite 2000
     Seattle, WA 98104
10   (206) 464-7744

11
                     UNITED STATES DISTRICT COURT
12                  EASTERN DISTRICT OF WASHINGTON
                               AT YAKIMA
13
     STATE OF WASHINGTON, et al.,                NO. 1:20-cv-03127-SAB
14
                           Plaintiffs,           DECLARATION OF KRISTIN
15           v.                                  BENESKI IN SUPPORT OF
                                                 PLAINTIFFS’ MOTION FOR
16                                               EXPEDITED DISCOVERY
     DONALD J. TRUMP, in his
17   official capacity as President of the
18   United States of America;
     UNITED STATES OF AMERICA;
19   LOUIS DEJOY, in his official capacity
     as Postmaster General; UNITED
20   STATES POSTAL SERVICE,
21           Defendants.
22
                                                        ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                         1               Complex Litigation Division
      KRISTIN BENESKI                                         800 5th Avenue, Suite 2000
                                                               Seattle, WA 98104-3188
      CAUSE NO. 1:20-cv-03127-SAB                                   (206) 464-7744
1          I, Kristin Beneski, declare as follows:

2          1.      I am an Assistant Attorney General with the Complex Litigation

3    Division of the Washington Attorney General’s Office and counsel of record for

4    Plaintiff the State of Washington in this matter. I am over the age of 18, have

5    personal knowledge of the matters herein, and am competent to testify thereto. I

6    make this declaration in support of Plaintiffs’ Motion for Expedited Discovery

7    filed herewith.

8          2.      As of the signing of this declaration, counsel for Defendants has not

9    entered an appearance in this case.

10         3.      On August 21, 2020, at approximately 12:33 p.m. Pacific Time,

11   Solicitor General Noah G. Purcell sent an email (on which I was cc’d) to

12   U.S. Attorney for the Eastern District of Washington William D. Hyslop advising

13   that Plaintiffs intended to file a motion for expedited discovery in this matter and

14   wished to confer with counsel for the United States Defendants. Immediately

15   after sending the email, Solicitor General Purcell called and left a voicemail for

16   Mr. Hyslop. As of 4:30 p.m. on August 21, we had not received a response from

17   Mr. Hyslop.

18         I declare under penalty of perjury under the laws of the United States and

19   the State of Washington that the foregoing is true and correct to the best of my

20   knowledge.

21

22
                                                              ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                             2                 Complex Litigation Division
      KRISTIN BENESKI                                               800 5th Avenue, Suite 2000
                                                                     Seattle, WA 98104-3188
      CAUSE NO. 1:20-cv-03127-SAB                                         (206) 464-7744
1        SIGNED this 21st day of August, 2020, at Seattle, Washington.

2
                                       /s/ Kristin Beneski
3                                      KRISTIN BENESKI
4

5

6

7

8

9
10

11

12
13

14

15

16

17

18
19

20

21

22
                                                       ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF                        3                Complex Litigation Division
     KRISTIN BENESKI                                         800 5th Avenue, Suite 2000
                                                              Seattle, WA 98104-3188
     CAUSE NO. 1:20-cv-03127-SAB                                   (206) 464-7744
1                             CERTIFICATE OF SERVICE

2          I hereby certify that on August 21, 2020, I electronically filed the foregoing

3    with the Clerk of the Court using the CM/ECF System, which in turn

4    automatically generated a Notice of Electronic Filing (NEF) to all parties in the

5    case who are registered users of the CM/ECF system. The NEF for the foregoing

6    specifically identifies recipients of electronic notice.

7          I hereby certify that I have caused to be mailed by United States Postal

8    Service the document to the following non-CM/ECF participants: (1) Donald J.

9    Trump, in his official capacity as President of the United States of America, (2)

10   United States of America; (3) Louis DeJoy, in his official capacity as Postmaster

11   General; and (4) United States Postal Service. The document will also be sent by

12   email to William D. Hyslop, U.S. Attorney for the Eastern District of

13   Washington, at bill.hyslop@usdoj.gov.

14         DATED this 21st day of August, 2020, at Tumwater, Washington.

15
                                          /s/Jennifer D. Williams
16                                        Jennifer D. Williams, Paralegal
17

18
19

20

21

22
                                                                ATTORNEY GENERAL OF WASHINGTON
      DECLARATION OF                              4                  Complex Litigation Division
      KRISTIN BENESKI                                                 800 5th Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
      CAUSE NO. 1:20-cv-03127-SAB                                           (206) 464-7744
